Order entered December 14, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00093-CR

                       BRANDON KIMON MWANIKI, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-81887-2014

                                        ORDER
      Based on the Court’s opinion of this date, we GRANT the July 13, 2016 motion of

Jennifer Castleman for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Jennifer Castleman as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Brandon Kimon Mwaniki, TDCJ No. 02043199, Joe F. Gurney Unit, 1385 FM 3328, Palestine,

Texas, 75803.

                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE